Response to Amendment
1.	The amendment of 2/21/2022 has been reviewed and several issues have been found with the 

Claims as follows:

2.	There is no claim 1.  

3.	Claim 2 is missing.  

4.	There are two of claim 17.

5.	The examiner understands that claims 1 and 2 were in the original set of the claims, however, 

the amended claims of 2/21/2022 must be complete (must list claims 1-17).  Please make the corrections and resubmit the 

claims.  Feel free to call the examiner for consultation.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone.  To schedule an interview, applicant is encouraged to call the examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763